


CONTRIBUTION AND ASSIGNMENT AGREEMENT




This Contribution and Assignment Agreement (“Agreement”), effective as of March
14, 2016, is made and entered into by and between Global Medical REIT Inc., a
Maryland corporation (the “Contributor”), and Global Medical REIT L.P., a
Delaware limited partnership (the “OP”).




RECITALS




WHEREAS, the Contributor is the owner of 100% of the limited liability company
interests (collectively, the “Contributed Interests”) in the entities listed on
Exhibit A (the “Companies”); and




WHEREAS, the Contributor now desires to contribute and assign the Contributed
Interests to the OP; and




WHEREAS, the OP desires to acquire and assume the Contributed Interests from the
Contributor, on the terms and conditions hereinafter set forth.




AGREEMENT




NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:




1.

Contribution and Assignment of Contributed Interests. The Contributor hereby
contributes, transfers, and assigns the Contributed Interests to the OP, and the
OP hereby agrees to accept the contribution, assignment, and transfer of, and to
assume, the Contributed Interests from the Contributor pursuant to the terms and
conditions set forth in this Agreement.




2.

Admission. Contemporaneously with the assignment described in paragraph 1 of
this Agreement, OP shall be admitted to the Companies as the sole member of each
of the Companies with respect to the Contributed Interest and agrees to be bound
by all the terms and conditions of the operating agreements of the Companies.




3.

Representations. Each party hereto hereby represents and warrants that, with
respect to itself, each and every one of the following statements is true,
correct and complete in every material respect as of the date of this Agreement:




(a)

Such party is duly organized, validly existing and in good standing under its
jurisdiction of organization, and has full right, power and authority to enter
into this Agreement and to assume and perform all of its obligations under this
Agreement. The execution and delivery of this Agreement and the performance by
such party of its obligations under this Agreement require no further action or
approval of its board of directors, board of managers, managing member, general
partner, or any other governing body, individuals or entities in order to
constitute this Agreement as a binding and enforceable obligation of such party.




(b)

Neither the entry into nor the performance of, or compliance with, this
Agreement by such party has resulted, or will result, in any violation of, or
default under, or has resulted, or will result, in the acceleration of, any
obligation under any existing articles of incorporation, bylaws, operating
agreements, mortgage, indenture, lien agreement, note, contract, permit,
judgment, decree, order, restrictive covenant, statute, rule or regulation
applicable to such party.




(c)

All authorizations, consents, approvals, permits or licenses of, or filings
with, any governmental or public body or authority, or any other person or
entity required to authorize or complete, or required in connection with, the
execution, delivery and performance of this Agreement or the transactions
contemplated hereby on the part of such party have been obtained.




4.

Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and may not be modified or amended except by instrument in
writing signed by the parties hereto.




5.

Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware.




6.

Severability. If any term, covenant or condition of this Agreement, including
without limitation the transfer by the Contributor to the OP of any of the
interests that are the subject hereof, shall to any extent be deemed invalid or
unenforceable, then the remainder of this Agreement, and the application of such
term, covenant or condition, shall not be affected thereby, and shall be valid
and enforceable to the fullest extent permitted by law, including without
limitation the transfer by the Contributor to the OP of all of the remaining
interests enumerated herein.








--------------------------------------------------------------------------------




7.

Further Acts and Assurances. The Contributor covenants to take any additional
actions requested by the OP, including without limitation the execution and
delivery of such additional agreements, certificates, instruments and other
documents, in order to ensure that the contribution and assignment of the
interests described herein is effected as of the time and date specified herein
in accordance with the terms of this Agreement. In addition to the foregoing,
the parties shall perform, execute and deliver or cause to be performed,
executed and delivered any and all further acts, instruments and agreements and
provide such further assurances as the other parties may reasonably require to
consummate the transaction contemplated hereunder.










[signatures on following page]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.




 

CONTRIBUTOR:

 

 

 

 

 

GLOBAL MEDICAL REIT INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

By:

/s/ David Young

 

Name:

David Young

 

Title:

CEO

 

 

 

 

 

 

 

 

 

OP:

 

 

 

 

 

 

 

GLOBAL MEDICAL REIT L.P., a Delaware limited partnership

 

 

 

 

 

By:

Global Medical REIT GP LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

By:

/s/ David Young

 

 

Name:

David Young

 

 

Title:

CEO of Global Medical REIT, Inc.

 

 

 

Sole Member of Global Medical REIT GP LLC











--------------------------------------------------------------------------------




Exhibit A




100% of the limited liability company interest in GMR Plano, LLC, a Delaware
limited liability company.




100% of the limited liability company interest in GMR Memphis, LLC, a Delaware
limited liability company.



